NUMBER 13-08-295-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE MERCURY INSURANCE COMPANY




On Petition for Writ of Mandamus 




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Benavides

Per Curiam Memorandum Opinion


	Relator, Mercury Insurance Company, filed a petition for writ of mandamus in the
above cause arguing that the trial court abused its discretion in denying relator's motion
to compel arbitration.  On May 15, 2008, this Court requested a response from Angela
Samples, the real party in interest.  Relator has now filed an agreed motion to dismiss this
original proceeding on grounds that the parties have settled and compromised their
dispute. 
	The Court, having examined and fully considered the petition for writ of mandamus
and motion to dismiss, is of the opinion that the motion to dismiss should be granted.
Accordingly, we GRANT the motion and DISMISS the petition for writ of mandamus without
addressing the merits thereof.
								PER CURIAM

Memorandum Opinion delivered and
filed this 10th day of July, 2008.